Exhibit 10.7

Execution Version

AMENDMENT AND RESTATEMENT OF

MASTER COOPERATION AND SAFETY AGREEMENT

by and among

CNX THERMAL HOLDINGS LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

CONRHEIN COAL COMPANY

(COLLECTIVELY, “COAL PARTY”)

and

CNX GAS COMPANY LLC

(“GAS PARTY”)

and

CONSOL ENERGY INC.

(“CEI”)

and

THE CEI SUBSIDIARIES

dated as of

July 7, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

  2   

1.1

Defined Terms

  2   

1.2

References and Rules of Construction

  2   

ARTICLE II SAFETY AND COOPERATION; STANDARD OF CARE

  2   

2.1

Safety and Cooperation

  2   

2.2

Standard of Care

  2   

2.3

Damage to Property; Liens and Encumbrances

  2   

2.4

Relationship of the Parties

  3   

2.5

Access to Certain Data

  3   

2.6

Unitization

  3   

2.7

Preservation of Certain Leasehold Interests

  3   

ARTICLE III OPERATIONS IN THE PENNSYLVANIA MINE AREA

  3   

3.1

Operations in the Coal Area

  3   

3.2

Operations in the Non-Coal Area

  4   

3.3

Plugging, Relocation, and Shut-In Rights and Expenses

  5   

3.4

Permits

  6   

3.5

Acquisitions in the Pennsylvania Mine Area.

  6   

3.6

As-Built Drawings

  7   

ARTICLE IV COORDINATION COMMITTEE; DEVELOPMENT PLANS

  8   

4.1

Coordination Committee

  8   

4.2

Development Plans

  8   

4.3

Notices and Updates

  9   

ARTICLE V SURFACE USE

  10   

5.1

Surface Use Rights

  10   

5.2

Surface Easement Requests

  11   

5.3

Reimbursement of Certain Costs

  11   

5.4

Other Surface Facilities

  11   

5.5

License Use Rights

  12   

5.6

License Requests By Gas Party or Coal Party

  13   

5.7

Reimbursement of License Costs

  13   

5.8

Form of Licenses

  13   

ARTICLE VI LIABILITY OF THE PARTIES; INDEMNIFICATION

  13   

6.1

Release.

  13   

6.2

Omnibus Agreement Indemnities

  13   

6.3

Disclaimer

  14   

6.4

Conspicuous

  14   

6.5

Subsidence

  14   

 

i



--------------------------------------------------------------------------------

ARTICLE VII TERM; TERMINATION

  14   

7.1

Term

  14   

7.2

Termination

  14   

7.3

Effect of Termination

  15   

ARTICLE VIII MISCELLANEOUS

  15   

8.1

Assignment

  15   

8.2

Notices

  15   

8.3

Further Assurances

  16   

8.4

Expenses

  17   

8.5

Waiver; Rights Cumulative

  17   

8.6

Entire Agreement; Conflicts

  17   

8.7

Amendment

  17   

8.8

Governing Law; Jurisdiction

  17   

8.9

Parties in Interest

  17   

8.10

Preparation of Agreement

  17   

8.11

Severability

  18   

8.12

Counterparts

  18   

8.13

Memorandum

  18   

8.14

General Principles—Litigation

  18   

8.15

Confidentiality

  18   

8.16

Amendment and Restatement of Prior Agreement

  19   

8.17

Choice of Law; Mediation; Submission to Jurisdiction.

  19   

8.18

Coal Severance Notice (52 P.S. 1551)

  20   

8.19

“Red” Coal Notice (52 P.S. 1406.1451

  20   

 

APPENDIX:

Appendix I

Definitions

EXHIBITS:

Exhibit A

Pennsylvania Mine Area

Exhibit B

Insurance Requirements

Exhibit C

Shared Information

Exhibit D

Leasehold Release Provisions

Exhibit E

Non-Protected Wells

Exhibit F

Protected Wells

Exhibit G

Existing Permits/Agreements

SCHEDULES:

Schedule 1

CEI Subsidiaries

Schedule 3.3(a)

Valuation Formula

Schedule 3.6

Drilling Procedures

 

ii



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

MASTER COOPERATION AND SAFETY AGREEMENT

THIS AMENDMENT AND RESTATEMENT OF MASTER COOPERATION AND SAFETY AGREEMENT (as
may be amended, revised, supplemented, or otherwise modified from time to time,
this “Agreement”), dated as of July 7, 2015 (the “Execution Date”), is by and
between CNX THERMAL HOLDINGS LLC, a Delaware limited liability company (“CTH”),
CONSOL PENNSYLVANIA COAL COMPANY LLC, a Delaware limited liability company
(“CPCC”), CONRHEIN COAL COMPANY, a Pennsylvania general partnership (“Conrhein,”
and together with CTH and CPCC, “Coal Party”), CNX GAS COMPANY LLC, a Virginia
limited liability company (“Gas Party”), and each party designated as a
subsidiary of CONSOL Energy Inc. (“CEI”) on Schedule 1 attached hereto
(collectively, the “CEI Subsidiaries”). All of the foregoing Persons, excluding
CEI, are referred to herein separately as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Coal Party now owns and operates, and may hereafter acquire, certain
coal mines in Greene and Washington Counties, Pennsylvania, and Marshall County,
West Virginia, commonly known as the Bailey Mine, the Enlow Fork Mine, the
Harvey Mine, and the related preparation plant commonly known as the Bailey
preparation plant (the “Pennsylvania Mine Complex”);

WHEREAS, Gas Party now owns, controls or operates, and may hereafter acquire,
certain oil and gas interests located in or around the Pennsylvania Mine Area,
as hereinafter defined (the “Gas Interests”);

WHEREAS, Coal Party and Gas Party each acknowledge and agree that they have
overlapping interests with respect to the other’s operations in the area in and
around the Pennsylvania Mine Complex (such area, as further described on Exhibit
A attached hereto, the “Pennsylvania Mine Area”) and desire to cooperate with
each other, as further provided herein, to maximize coal and gas production from
the Pennsylvania Mine Area; and

WHEREAS, the CEI Subsidiaries now own, control or operate, and may hereafter
acquire, various surface lands, rights of way, easements, roadways, and other
surface rights within the Pennsylvania Mine Area, as hereinafter defined (the
“Subsidiary Surface Rights”);

WHEREAS, the CEI Subsidiaries desire to make certain of the Subsidiary Surface
Rights available for use by Gas Party and Coal Party in connection with their
exploration, production, and development of the Gas Interests and the Coal
Interests, respectively;

WHEREAS, the safety of each Party’s operations within the Pennsylvania Mine Area
is a paramount objective of the Parties in entering into this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, conditions, and obligations set forth herein, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. For purposes hereof, the capitalized terms used herein and
not otherwise defined have the meanings set forth in Appendix I or the
Contribution Agreement.

1.2 References and Rules of Construction. All references in this Agreement to
Exhibits, Appendices, Articles, Sections, subsections, and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections,
subsections, and other subdivisions of or to this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any Exhibit, Appendix,
Article, Section, subsection, and other subdivision of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder,” and “hereof,” and words of similar import,
refer to this Agreement as a whole and not to any particular Exhibit, Appendix,
Article, Section, subsection, or other subdivision unless expressly so limited.
The word “including” (in its various forms) means “including without
limitation.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under generally accepted accounting principles in the United
States. Pronouns in masculine, feminine, or neuter genders shall be construed to
state and include any other gender, and words, terms, and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires. References to any
Law means such Law as it may be amended from time to time. If a date specified
herein for providing any notice or taking any action is not a Business Day, then
the date for giving such notice or taking such action shall be the next day
which is a Business Day.

ARTICLE II

SAFETY AND COOPERATION; STANDARD OF CARE

2.1 Safety and Cooperation. In accordance with the terms and provisions of this
Agreement, each Party shall comply with its own and, while on any other Party’s
property, such other Party’s safety and access policies and shall cause all
personnel engaged or directed by such Party and all subcontractors engaged in
activities on behalf of such Party to similarly comply with such safety and
access policies as required of the Parties themselves. The Parties shall
cooperate in good faith to seek to maximize coal and gas production from the
Pennsylvania Mine Area. The Parties further agree to comply with the insurance
requirements set forth on Exhibit B hereto, which may be amended from time to
time as agreed to by the Parties.

2.2 Standard of Care. Each Party shall conduct its operations in the
Pennsylvania Mine Area in a good and workmanlike manner, in accordance with good
and safe practices and standards for the type of work being conducted as a
reasonably prudent operator operating under similar circumstances and in a
manner that does not constitute gross negligence or willful misconduct.

2.3 Damage to Property; Liens and Encumbrances. Subject to Article III, each
Party shall repair any damages it causes by its access, use or operations to the
real or personal property of any other Party. No Party shall take any action to
encumber or permit any lien on any other Party’s real or personal property.

 

2



--------------------------------------------------------------------------------

2.4 Relationship of the Parties. This Agreement is not intended to create an
association, partnership, joint venture, or principal and agency relationship
between the Parties. No Party is now, nor will any Party be, an employee,
contractor, partner, joint venturer, agent, or representative of any other Party
for any purpose under this Agreement.

2.5 Access to Certain Data. In connection with Gas Party’s and Coal Party’s
cooperation and safety efforts, upon reasonable prior notice by either such
Party (the “Requesting Party”), the other Party shall give the Requesting Party
access to (a) the results of any core hole samples and desorption tests relating
to the Gas Interests, Coal Gas, or coal, as applicable, (b) any title studies,
opinions, or reports relating to the Gas Interests, Coal Gas, or coal, as
applicable, in the Pennsylvania Mine Area, and (c) any information reasonably
requested by the Requesting Party in connection with the drilling of any
Protected Well or Non-Protected Well, in each case, to the extent permitted by
Existing Permits/Agreements or other confidentiality restrictions of any
agreement with a Third Party. Coal Party and Gas Party agree that the
information provided hereunder is proprietary and confidential and will be
protected as provided in Section 8.15 hereof, and each shall attempt to protect
any attorney client privilege of any title studies, opinions, or reports that
are made available to it by the other. Gas Party and Coal Party shall each use
its commercially reasonable efforts to share, without formal request from the
other, the information set forth on Exhibit C with respect to the drilling of
any Protected Well or Non-Protected Well.

2.6 Unitization. Notwithstanding anything herein to the contrary, Gas Party
shall have the right to unitize any Gas Asset as may be (i) established or
prescribed by field rules or other regulatory order or (ii) as determined by Gas
Party in its sole discretion.

2.7 Preservation of Certain Leasehold Interests. If (i) Coal Party wishes to
release, surrender, terminate, or permit the termination or expiration of any
Third Party leasehold in which Gas Party has a Gas Interest or (ii) Gas Party
wishes to release, surrender, terminate, or permit the termination or expiration
of any Third Party leasehold in which Coal Party has a Coal Interest, in each
case, the Parties agree that the terms and conditions set forth in Exhibit D
shall apply.

ARTICLE III

OPERATIONS IN THE PENNSYLVANIA MINE AREA

3.1 Operations in the Coal Area. With respect to the land in the Pennsylvania
Mine Area that is, with respect to any calendar year, (i) currently being mined
by Coal Party or (ii) identified in good faith by Coal Party as land to be mined
during the following six (6) calendar years of the then-current Life of Mine
Plan (such area, the “Coal Area”):

(a) If Coal Party determines, in its sole discretion, that venting of Coal Gas
is necessary for mine safety considerations, Coal Party shall have the right to
(i) drill, vent, and/or flare holes to vent such Coal Gas; (ii) install any
necessary equipment on the surface or subsurface, including pipelines and
facilities, to remove such Coal Gas, and/or (iii) cause Gas

 

3



--------------------------------------------------------------------------------

Party to vent, flare, or Capture for processing and sale such Coal Gas from any
existing Gas Party Well that is then Capturing Coal Gas from the Coal Gas seam
or gob area in the mine at issue. Gas Party shall have the exclusive right to
Capture any and all Coal Gas; provided, however, that in the event that Gas
Party determines it shall not Capture sealed gob gas, then Coal Party may
Capture such sealed gob gas at its discretion and sole risk and expense.

(b) Coal Party shall have the absolute right to Stimulate any coal seam to degas
the Pennsylvania Mine Area; provided, however, that Gas Party may elect to
Stimulate any coal seam, at its sole cost and expense, upon prior written notice
to Coal Party. In the event Gas Party so elects, Gas Party shall employ only
standard Stimulation techniques consistent with prudent industry practices for
Stimulating coal seams and shall keep Coal Party reasonably informed of any such
Stimulation activities. Notwithstanding the foregoing, Gas Party may employ
experimental non-standard Stimulation techniques with respect to any coal seam
only with the prior written consent of Coal Party, which consent may be withheld
in Coal Party’s sole discretion.

(c) Gas Party shall have the right to locate and drill Wells, and construct
pipelines and facilities, attributable to the Gas Interests in the Coal Area,
subject to Coal Party’s plugging, relocation, and shut-in rights pursuant to
Section 3.3; provided, however, that Gas Party shall request the prior written
consent of Coal Party with respect to the design and location of any Well prior
to the drilling of any such Well, such consent not to be unreasonably withheld.
Upon receiving a request from Gas Party to drill a Well, Coal Party may
(i) consent to such Well and such proposed location; (ii) consent to such Well
but not consent to such proposed location; or (iii) not consent to such Well and
such proposed location. In the case of (i), such Well shall be a “Protected
Well.” In the case of (ii) or (iii), the Parties shall meet to attempt a
mutually agreeable solution, and if the Parties are unable to agree, Gas Party
may nevertheless drill such Well without obtaining Coal Party’s consent, and
such Well shall be a “Non-Protected Well.”

(d) As of the Execution Date, the existing Wells set forth on Exhibit E shall be
deemed Non-Protected Wells.

3.2 Operations in the Non-Coal Area. With respect to the land in the
Pennsylvania Mine Area other than the Coal Area (the “Non-Coal Area”):

(a) Gas Party shall have the right to locate and drill Wells, and construct
midstream pipelines and facilities, attributable to the Gas Interests in the
Non-Coal Area, subject to Coal Party’s plugging, relocation, and shut-in rights
pursuant to Section 3.3.

(b) Any Well drilled by Gas Party on a location that was in the Non-Coal Area at
the time such Well was permitted shall be deemed a Protected Well. As of the
Execution Date, the existing Wells set forth on Exhibit F shall be deemed
Protected Wells.

(c) Gas Party and Coal Party shall use commercially reasonable efforts to
cooperate with each other with respect to the location of Gas Party Wells and
operations in the Non-Coal Area; provided, however, that if the Parties do not
agree on the location of a Well in the Non-Coal Area, Gas Party shall have the
right to determine the location of any such Well.

 

4



--------------------------------------------------------------------------------

3.3 Plugging, Relocation, and Shut-In Rights and Expenses.

(a) Protected Wells: Coal Party may require upon reasonable advance notice, but
in no event upon less than twelve (12) months’ advance notice, that any
Protected Well be (i) plugged and abandoned consistent with mine-through Laws
and relocated, in which event Coal Party shall reimburse Gas Party for 100% of
the costs associated with the plugging and abandoning of such Protected Well and
compensate Gas Party for then-current fair market value, as determined by
Schedule 3.3(a), of such Protected Well, taking into account the Gas Reserves
(including proved developed and proved undeveloped) lost due to the relocation;
provided, however, that at Coal Party’s request, Gas Party shall promptly
transfer such Well to Coal Party or its designee for such plugging and
abandoning consistent with mine-through Laws, and Coal Party shall compensate
Gas Party for the then-current fair market value of such Protected Well, which,
taking into account the Gas Reserves and the underlying leases if applicable,
shall be determined pursuant to the procedures set forth on Schedule 3.3(a); or
(ii) shut-in (including temporarily plugging) for a period of time, in which
event Coal Party shall reimburse Gas Party for any damages reasonably incurred
by Gas Party in connection with such shut-in, including any losses (including
interest on such amounts) resulting from the delay in Gas Party receiving net
revenues from production from such Protected Well caused by such shut-in. In
addition, Coal Party shall compensate Gas Party for losses incurred by Gas Party
due to any lessor’s claims for damages under this Section 3.3(a) that have been
finally determined.

(b) Non-Protected Wells: In the event Coal Party reasonably anticipates needing
to mine through, or shut in (including temporarily plugging) to allow mine-by
of, a Non-Protected Well, Coal Party may require upon reasonable advance notice,
but in no event upon less than twelve (12) months’ advance notice, that any
Non-Protected Well be (i) plugged and abandoned consistent with mine-through
Laws and relocated, in which event Gas Party shall bear 100% of the costs
associated with plugging and abandoning such Non-Protected Well and 100% of the
loss of value of such Well; provided, however, at Coal Party’s request, Gas
Party shall promptly transfer such Well to Coal Party or its designee for such
plugging and abandoning consistent with mine-through Laws, and Gas Party shall
reimburse Coal Party for all costs associated with such plugging and abandoning;
or (ii) shut in, and Gas Party shall bear 100% of any damages incurred by Gas
Party in connection with shutting in, including temporarily plugging, such
Non-Protected Well, and if such Well can be reopened, in connection with the
reopening of such Well. Coal Party shall not be liable to any other Party for
any lost Gas Reserves or lost leases in the exercise of its rights under this
Section 3.3(b). In addition, Gas Party shall compensate Coal Party for losses
incurred by Coal Party due to any lessor’s claims for damages under this
Section 3.3(b) that have been finally determined.

(c) Non-Well Operations: Coal Party may require at any time that Gas Party
relocate (within a reasonable time, but in no event later than twenty-four
(24) months following receipt of such notice) an easement, pipeline, facility,
or other related equipment (other than a Well and associated Well equipment)
(each, a “Non-Well Facility”) if any such Non-Well Facility is reasonably
expected by Coal Party to interfere with Coal Party’s present or planned
operations or uses in, on, or under any of the Coal Interests. Except with
respect to the relocation of any Well (discussed above), all costs and expenses
of Gas Party associated with a first relocation shall be borne 100% by Gas Party
if at the time of construction it was within a Coal Area; otherwise, such costs
and expenses shall be borne 50% by Gas Party and 50% by Coal Party. Coal Party
may require a second or further relocation with respect to any Non-Well
Facility; provided, however, that the costs of any such second or further
relocation shall be borne

 

5



--------------------------------------------------------------------------------

solely by Coal Party. With respect to any Non-Well Facility existing in the
Pennsylvania Mine Area as of the Execution Date, this Agreement shall govern and
supersedes the MCSA, and if such Non-Well Facility was located in the (i) Coal
Area at the time it was constructed, relocation costs and expenses shall be
borne 100% by Gas Party and (ii) Non-Coal Area at the time it was constructed,
relocation costs and expenses shall be borne 50% by Gas Party and 50% by Coal
Party.

(d) Replacement Wells: Subject to Section 3.1 and Section 3.2, Gas Party shall
have the right to drill replacement or recompletion Well(s) to Capture the
remaining Gas Reserves on any lease(s) that are stranded as the result of a
mine-through of a Well. Gas Party shall use reasonable efforts and work with
Coal Party to locate the replacement Well or recompletion Well in a coal pillar
or other location that will not jeopardize the health and safety of the Persons
within any coal mine where operations are taking place. The replacement or
recompletion Well will only be drilled after Coal Party’s written consent has
been obtained, which shall not be unreasonably withheld, delayed, or
conditioned. If the replacement or recompletion Well successfully establishes
production from the lease(s), and Gas Party has received compensation from Coal
Party under this Agreement, Gas Party shall reimburse Coal Party for the value
Gas Party received to the extent production has been restored and Gas Reserves
captured by such successful replacement or recompletion.

3.4 Permits. Each Party is responsible for obtaining all permits, title reports,
licenses, and bonds related to its operations in and around the Pennsylvania
Mine Complex. Provided that such other Party has complied with its obligations
under this Agreement, each Party shall support any other Party’s permitting and
regulatory activities and agrees it will not object, protest, appeal, or
interfere with any applications submitted by the other for permits, approvals,
or authorizations required by any federal, state, or local regulatory authority
and will timely execute or submit applicable waivers, consents, or other
documents as requested by such other Party in accordance with the
aforementioned. Applications covered include not only initial applications for a
mine permit or Well permit but also amendments or revisions to existing
applications, renewals, six month map filings, or similar submissions after an
original application; provided, however, that such supporting Party shall not be
required to incur any costs in connection therewith other than as set forth
herein. Each Party agrees, as applicable, to comply in all material respects
with all applicable Existing Permits/Agreements burdening the Coal Interests and
Gas Interests and to maintain its roads, pipelines and facilities to the extent
that such Party’s failure to so comply or maintain would result in an adverse
effect on any other Party.

3.5 Acquisitions in the Pennsylvania Mine Area.

(a) Gas Party’s Option to Purchase. Subject to and to the extent not prohibited
by or covered under Existing Permits/Agreements, Coal Party grants to Gas Party
the sole, exclusive, and irrevocable right and option (“Gas Party Option”) to
purchase and acquire any Gas Interests to the extent such Gas Interest
(including, for the avoidance of doubt, Coal Gas contained in any coal seam) is
purchased, leased, or otherwise acquired by Coal Party after the Execution Date
within the Pennsylvania Mine Area. Coal Party shall provide written notice to
Gas Party not more than thirty (30) Business Days after Coal Party’s purchase,
lease, or other acquisition of any Gas Interests within the Pennsylvania Mine
Area (“Coal Notice”), and, at Gas Party’s written election delivered to Coal
Party within thirty (30) Business Days after Gas

 

6



--------------------------------------------------------------------------------

Party’s receipt of a Coal Notice, the Parties shall enter into an agreement for
the purchase of such interests in a mutually agreeable form. The purchase price
to be paid to Coal Party shall be determined by a good faith allocation of the
consideration paid by Coal Party for each of the estates purchased, leased, or
otherwise acquired, and the consideration allocated to such Gas Interests shall
be the purchase price; provided, however, that if no consideration is paid, a
good faith estimate of such consideration paid shall be utilized in the
allocation; provided further, that to the extent such Gas Interests are not
freely conveyable, assignable, or transferrable, Coal Party shall promptly offer
to provide, the beneficial ownership of such Gas Interests to Gas Party, and
Coal Party and Gas Party agree to attempt to negotiate in good faith a mutually
acceptable means by which Gas Party will reimburse Coal Party for not more than
Coal Party’s fair share of the costs associated with obtaining such Gas
Interests.

(b) Coal Party’s Option to Purchase. Subject to and to the extent not prohibited
by or covered under Existing Permits/Agreements, Gas Party and the CEI
Subsidiaries grant to Coal Party the sole, exclusive, and irrevocable right and
option (“Coal Party Option”) to purchase and acquire any coal seam and/or
associated mining rights purchased, leased, or otherwise acquired by Gas Party
or any of the CEI Subsidiaries after the Execution Date within the Pennsylvania
Mine Area. Gas Party or the applicable CEI Subsidiary, as applicable, shall
provide written notice to Coal Party not more than thirty (30) Business Days
after such Party’s purchase, lease, or other acquisition of any seam and/or
mining rights within the Pennsylvania Mine Area (“Gas Notice”), and, at Coal
Party’s written election delivered to such Party within thirty (30) Business
Days after Coal Party’s receipt of a Gas Notice, the applicable Parties shall
enter into an agreement for the purchase of such coal seam and/or mining rights
in a mutually agreeable form. The purchase price to be paid to Gas Party or the
CEI Subsidiary, as applicable, shall be determined by a good faith allocation of
the consideration paid by such Party for each of the estates purchased, leased,
or otherwise acquired, and the consideration allocated to such coal seams and/or
mining rights shall be the purchase price; provided, however, that if no
consideration is paid, a good faith estimate of such consideration paid shall be
utilized in the allocation; provided further, that to the extent such coal seams
and/or mining rights are not freely conveyable, assignable, or transferrable,
Gas Party or the CEI Subsidiary, as applicable, shall promptly offer to provide
the beneficial ownership of such coal seam and/or mining rights to Coal Party,
and Gas Party (or the CEI Subsidiary) and Coal Party agree to attempt to
negotiate in good faith a mutually acceptable means by which Coal Party will
reimburse Gas Party (or the CEI Subsidiary) for not more than such Party’s fair
share of the costs associated with obtaining such coal seam and/or mining
rights.

3.6 As-Built Drawings; Drilling Procedures. In the event any new surface
facilities are constructed or surface real property improvements made by a
Party, the constructing Party shall promptly provide any other Party with
As-Built Construction Drawings showing the nature and location of such new
construction or improvement as are available to the constructing Party. The
procedures set forth in Schedule 3.6 will be followed when drilling Wells in the
Pennsylvania Mine Area after the Execution Date.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

COORDINATION COMMITTEE; DEVELOPMENT PLANS

4.1 Coordination Committee.

(a) To facilitate cooperation and coordination of operations between the
Parties, there is hereby established a coordination committee composed of
representatives of the Parties (the “Coordination Committee”). Coal Party shall
be entitled to appoint one operational representative to the Coordination
Committee (the “Coal Party Representative”), and Gas Party shall be entitled to
appoint one operational representative to the Coordination Committee (the “Gas
Party Representative”). Each Party shall have the right to change its
representative serving on the Coordination Committee at any time by giving
notice of such change to the other Parties.

(b) The Coordination Committee shall have only the powers and duties expressly
ascribed to it in this Agreement.

(c) The representative of a Party shall be authorized to represent and bind such
Party with respect to any matter that is within the powers of the Coordination
Committee hereunder and is properly brought before the Coordination Committee.
On all matters coming before the Coordination Committee, the Coal Party
Representative and the Gas Party Representative shall each have an equal vote.

(d) Unless otherwise agreed by the members of the Coordination Committee, the
Coordination Committee shall meet at least once per calendar quarter to review
and discuss (i) the then-current Gas Development Plan, the then-current Life of
Mine Plan, the Annual Gas Development Plan, and the Annual Coal Development
Plan, (ii) any updates to such plans provided by the Parties since the previous
Coordination Committee meeting, (iii) any suggestions of the Operating Committee
with respect to the operations of Coal Party and Gas Party and (iv) such other
matters as may be reasonably proposed by Coal Party or Gas Party. All meetings
shall be held during normal business hours, with the time and place of each
meeting to be mutually agreed upon by the Parties, or if not mutually agreed to,
then the selection of the time and place of each such meeting shall alternate
between representatives. Members of the Coordination Committee shall be allowed
to participate telephonically (or, to the extent available, by video conference)
in any such meeting. Each Party may call a special meeting of the Coordination
Committee on reasonable prior written notice.

(e) To the fullest extent permitted by Law and notwithstanding any provision of
this Agreement to the contrary, no member of the Coordination Committee, in his
or her capacity as a member of the Coordination Committee, shall have any duty,
fiduciary or otherwise, to the Parties that did not appoint such member in
connection with any act or omission by such member under this Agreement. Each
Party agrees and acknowledges that each member of the Coordination Committee
shall be entitled to determine whether or not to take any action under this
Agreement by only considering the interests of the Party that designated such
member to the Coordination Committee and not the interests of any other Party.

4.2 Development Plans.

(a) No later than sixty (60) days following the execution of this Agreement,
(i) Coal Party shall provide Gas Party with a plan setting forth the mining
operations anticipated by Coal Party in good faith to be conducted by Coal Party
during the life of the mine and the Coal Area (as updated from time to time, the
“Life of Mine Plan”) and (ii) Gas Party shall provide Coal Party with a three
year plan generally describing the anticipated drilling and

 

8



--------------------------------------------------------------------------------

development activities of Gas Party (as approved annually, the “Gas Development
Plan”). The Parties acknowledge and agree that for the period from the Execution
Date until the date Gas Party receives Coal Party’s Life of Mine Plan, the
Parties shall continue their operations under the coal mining plan set forth
under that certain Master Cooperation and Safety Agreement, by and between CEI
and CNX Gas Corporation, dated August 1, 2005, as amended, including by
Amendment No. 1 to the Master Cooperation and Safety Agreement dated May 30,
2008 (the “MCSA”).

(b) Other than with respect to calendar year 2015, on or before November 1st of
each calendar year:

(i) Coal Party will submit to the Coordination Committee (A) an update to the
Life of Mine Plan to extend such plan for an additional calendar year and to
include any updates with respect to the calendar years already included in the
Life of Mine Plan and (B) a plan for the anticipated mining activities of Coal
Party during the following calendar year, which shall include, with respect to
each mine, an accurate map of its current and completed mining areas, line
projections to designate its planned and proposed mining development headings
and full extraction mining areas, and the proposed timing of such mining
activities within the Pennsylvania Mine Area (the “Annual Coal Development
Plan”);

(ii) Gas Party will submit to the Coordination Committee (A) an update to the
Gas Development Plan to extend such plan for an additional calendar year and to
include any updates with respect to the calendar years already included in the
Gas Development Plan and (B) a plan generally describing the anticipated
drilling and development activities of Gas Party during the following calendar
year, which shall include an accurate map of its current active and inactive
Wells and its proposed pad locations for proposed Wells that it plans to drill
within the Pennsylvania Mine Area (the “Annual Gas Development Plan”); and

(iii) Coal Party and Gas Party shall jointly prepare and develop a composite map
of each such Party’s anticipated activities, which shall include identification,
where possible, of locations for proposed Wells in mains, longwall gate pillars,
barriers, and/or other locations acceptable to Coal Party determined by them in
good faith and in accordance with prudent mining activities to minimize
conflicts between the Parties, and locations for Systems in locations reasonably
likely to minimize the likelihood of any required relocation.

Each member of the Coordination Committee shall review and provide suggestions
with respect to the coordination of the proposed drilling and development plans
and the updates to the Life of Mine Plan and Gas Development Plan. No later than
December 1st of each calendar year immediately preceding the relevant calendar
year, the Coordination Committee shall meet to finalize an Annual Coal
Development Plan and an Annual Gas Development Plan; provided, however, that the
final Annual Coal Development Plan and the Annual Gas Development Plan shall be
in the sole discretion of Coal Party and Gas Party, respectively.

4.3 Notices and Updates.

(a) Coal Party and Gas Party shall each provide periodic updates, including at
the Coordination Committee meetings, to the information, reports, and forecasts
used in

 

9



--------------------------------------------------------------------------------

preparing the updates to the Life of Mine Plan and Gas Development Plan, as
applicable, and shall prepare and submit to the Coordination Committee
additional updates to the Life of Mine Plan and Gas Development Plan promptly
upon (i) a material change that impacts the operations related to the Life of
Mine Plan and the Gas Development Plan and/or (ii) upon reasonable request of
the Coordination Committee.

(b) Coal Party and Gas Party shall each provide periodic notice to the other
with respect to its anticipated development activities in the Coal Area and
Non-Coal Area, and, in the event such activities are anticipated to differ
materially from the activities contemplated under the Annual Gas Development
Plan or Annual Coal Development Plan, as applicable, a detailed explanation of
such activities.

(c) Coal Party and Gas Party shall each provide notices, as promptly as possible
with respect to any written Claim or communication from a Governmental Authority
that may impact the other’s operations.

ARTICLE V

SURFACE USE

5.1 Surface Use Rights. Each Party shall have the right, on a non-exclusive
basis and, except as provided below, free of charge, to use and access any other
Party’s surface rights to the extent reasonably necessary for such Parties’
operations (“Surface Use Rights”) within the Pennsylvania Mine Area or outside
the Pennsylvania Mine Area, including, with respect to Gas Party, the right to
transport Third Party Gas or the right to support operations of Gas Party, its
partners, joint venturers, co-working interest owners, or any of its joint
ventures. The Parties shall comply with reasonable requirements with respect to
operations or activities that utilize Surface Use Rights. Notwithstanding
anything herein to the contrary, any Party may sell any Surface Use Rights held
by such Party; provided, however, such Party shall provide the other Parties
with written notice of such intention on or before forty-five (45) days prior to
the date such sale is to be consummated (a “Surface Sale Notice”). Each Surface
Sale Notice shall include a description of those portions of the Surface Use
Rights that will be sold pursuant to such proposed sale. Within thirty (30) days
of its receipt of a Surface Sale Notice, each Party shall have the right to
deliver a Surface Easement Request to the Representative of the Party proposing
such sale with respect to the Surface Use Right that is subject to such Surface
Sale Notice. Following its receipt of a Surface Easement Request pursuant to
this Section 5.1, the Party proposing such sale shall use its reasonable
discretion (exercised in good faith) to determine (prior to the date such
Surface Use Right is to be sold) if such Surface Easement Request (i) is
sufficiently specific in nature and (ii) would not materially impair the value
of the Surface Use Right which is subject to such proposed sale. Should such
Party be satisfied that both clause (i) and clause (ii) of this Section 5.1 are
satisfied by such requested easement, and subject to (A) any restrictions under
an applicable Existing Permit/Agreement and (B) the other terms of this
Agreement, then such Party shall prepare and deliver such easement to the
requesting Party prior to the date such Surface Use Right is sold.

 

10



--------------------------------------------------------------------------------

5.2 Surface Easement Requests.

(a) A Party may submit written requests to any other Party for specific
easements and rights of way across the Surface Use Rights as reasonably
necessary for such Party to develop its operations (“Surface Easement Request”),
which such Surface Easement Request shall include (i) a description of the
surface easement being requested, including its specific purpose, (ii) a plat
showing the approximate location, scope, and length of such surface easement,
and (iii) a description of the Surface Use Rights that would be affected by such
surface easement.

(b) Following its receipt of a Surface Easement Request, not later than
forty-five (45) calendar days after receipt thereof, the Party receiving such
Surface Easement Request shall use reasonable discretion (exercised in good
faith) to determine if such Surface Easement Request (i) is sufficiently
specific in nature and (ii) would not materially impair the value of the surface
right or other asset which is subject to such Surface Easement Request. Should
the Party receiving such Surface Easement Request be satisfied that both clause
(i) and clause (ii) of this Section 5.2(b) be satisfied by such Surface Easement
Request, and subject to any restrictions under applicable Existing
Permits/Agreements and the other terms of this Agreement, such Party shall
prepare and deliver such surface easement to the requesting Party; provided,
however, such surface easement shall contain language that it is subject to
(i) any applicable restrictions under any Existing Permits/Agreements, (ii) the
other terms of this Agreement, and (iii) any applicable Laws.

(c) Any surface easement delivered to a Party pursuant to this Section 5.2 shall
be in recordable form and in form and substance reasonably satisfactory to the
requesting Party. Any surface easement granted pursuant to this Section 5.2(c)
shall survive the expiration or termination of this Agreement and shall be
binding upon the Parties’ respective successors and assigns in accordance with
its terms, which easement shall contain language that it is non-exclusive and
revocable and subject to (i) any applicable restrictions under any Existing
Permits/Agreements, (ii) any applicable terms of this Agreement, including a
granting Party’s right to require relocation in accordance with this Agreement;
provided, however, granting Party shall have no right to require relocation of,
and the terms and conditions of any easements granted shall not include
relocation provisions for, any slope, shaft, impoundment, overland belt, or
substation easements granted to Coal Party, and (iii) any applicable Laws.

5.3 Reimbursement of Certain Costs. A Party granted Surface Use Rights (the
“Grantee”) by any other Party (“Grantor”) shall (a) reimburse Grantor for
certain maintenance and third party costs attributable to Grantee’s exercise of
such Surface Use Rights, including, Third Party consultants’ fees, experts’
fees, bonding costs and fees, permit fees, demolition and disposal expenses and
fees, and governmental and regulatory taxes and fees and (b) pay for any costs
incurred with respect to Grantee’s usage of services arising out of such Surface
Use Rights, including actual power used or fluid disposal costs. If the Surface
Use Rights to be granted are on surface acquired by Grantor after the Execution
Date, Grantee shall, prior to delivery of the Easement, pay to Grantor fair
market value of the surface that is associated with the Surface Use Rights to be
granted to Grantee.

5.4 Other Surface Facilities. The Parties shall cooperate to reach a mutually
agreeable arrangement regarding the use of all other surface facilities.

 

11



--------------------------------------------------------------------------------

5.5 License Use Rights. The following non-exclusive, revocable licenses are
granted, as set forth in Sections 5.5(a) and 5.5(b), below (collectively, such
revocable licenses, the “License Use Rights”), to the extent such License Use
Rights are reasonably necessary in connection with Gas Party’s operations with
respect to its Gas Rights within the Pennsylvania Mine Area or Gas Party’s
operations with respect to its Gas Interests or Gas operations outside of the
Pennsylvania Mine Area, or with respect to Section 5.5(b) to the extent such
License Use Rights are reasonably necessary in connection with Coal Party’s
operations with respect to its Coal Rights within the Pennsylvania Mine Area,
and the exercise of such License Use Rights will be subject to and limited by
(i) the terms of this Agreement and all applicable Laws and (ii) the terms of
all Existing Permits/Agreements.

(a) Disposal or Storage of Fluids. Subject to Article III herein and only to the
extent such disposal or storage is permitted by applicable Laws, the terms of
the instruments creating the Coal Interests, and the terms of all Existing
Permits/Agreements, Coal Party grants to Gas Party a license for the purpose of
disposing of (i) any fluid or liquid from any Well or System within the
Pennsylvania Mine Area, or (ii) any fluid or liquid from any other Gas Well or
System outside of the Pennsylvania Mine Area in which such Well or System Gas
Party has an interest or control, in each case, into any void owned or
controlled by any Coal Party that is located in any mine in the Pennsylvania
Mine Area where the underground areas thereof have been permanently closed and
where such disposal or storage will not, in Coal Party’s sole, reasonable
discretion, determined in good faith in accordance with prudent mining
activities, affect ongoing mining operations in any way. Coal Party agrees not
to object to any permit or other regulatory filing or application of Gas Party
with respect to the use of any such void, including cooperation on the
resolution of all regulatory proceedings and litigation. Coal Party further
agrees not to object to any permit or other regulatory filing or application of
Gas Party with respect to the use of a void and to timely execute any waiver or
consent with respect to such permit, regulatory filing, or application upon the
written request of Gas Party; and in any event, to execute such waiver or
consent not less than three (3) Business Days from Coal Party’s receipt of such
written request for a written waiver or consent.

(b) Power Lines and Substations. Gas Party or Coal Party may access and draw
electrical power from any power line or substation of the other when necessary
or convenient for operations related to its rights hereunder but only if and to
the extent a power line or substation owned, constructed, or controlled by the
other in the Pennsylvania Mine Area has surplus power or has the capacity to
provide surplus power, and to the extent permitted by all applicable Laws and
the terms of all Existing Permits/Agreements; provided, however, that, upon
demand, accessing Party shall reimburse at cost the other Party for any usage of
power in connection with the foregoing. To the extent not already accomplished
in other documents, Coal Party and Gas Party hereby grant to the other a license
to access and draw electrical power from other’s power lines and substations
consistent with the foregoing for the term of this Agreement. Gas Party and Coal
Party shall, upon demand, pay to the other its ratable share of all operating
expenses and, with respect to any power line or substation constructed after the
Execution Date, Gas Party’s ratable share of all capital costs relating to power
lines and substations owned, constructed, or controlled by Coal Party and
benefiting Gas Party or Gas Party and benefiting Coal Party.

 

12



--------------------------------------------------------------------------------

5.6 License Requests By Gas Party or Coal Party. In order for Gas Party or Coal
Party to exercise its License Use Rights, it shall request from the other
specific, revocable licenses (each such revocable license, a “License”). Each
such request (a “License Request”) made pursuant to this Section 5.6 shall be
made in writing and shall include (i) a description of the License being
requested, including its specific purpose, and (ii) a description of the surface
rights or other assets, as applicable, that would be affected by such License.
Following the receipt of a License Request pursuant to this Section 5.6 the
Party receiving such License Request shall use reasonable discretion (exercised
in good faith) to determine if such License Request (x) is sufficiently specific
in nature and (y) would not materially impair the value of the surface right or
other asset which is subject to such License Request. Should the Party receiving
such License Request be satisfied that both clause (x) and clause (y) of this
Section 5.6 be satisfied by such requested License, and subject to any
restrictions under applicable Existing Permits/Agreements and the other terms of
this Agreement, such Party shall prepare and deliver, without cost or fees to
the other, such License; provided, however, such License shall contain language
that it is non-exclusive and revocable and subject to (A) any applicable
restrictions under any Existing Permits/Agreements, (B) the other terms of this
Agreement, and (C) any applicable Laws.

5.7 Reimbursement of License Costs. With respect to any License Use Rights, Gas
Party and Coal Party will reimburse the other for any costs (i) associated with
the maintenance of that portion of the other assets pertaining to such License
Use Rights (on the basis of usage or other allocation methodology reasonably
calculated to reflect Gas Party’s use of such portion of the other assets held
by Coal Party in proportion to the total use of such asset), (ii) any direct or
Third Party costs payable under permits and/or any Third Party agreement
burdening such portion of the other assets pertaining to the exercise of such
License Use Rights, and (iii) any Third Party consultants’ fees, experts’ fees,
bonding costs and fees, permit fees, demolition and disposal expenses and fees,
governmental and regulatory taxes and fees, and other reasonable Third Party
expenses paid by Coal Party to the extent directly attributable to Gas Party’s
use of the other assets.

5.8 Form of Licenses. Any License delivered to Gas Party or Coal Party pursuant
to Section 5.6 shall be in recordable form and otherwise in form and substance
reasonably satisfactory to the Party to which it was delivered. For the
avoidance of doubt, any License granted pursuant to Section 5.6 shall be
non-exclusive and revocable and shall survive the expiration or termination of
this Agreement and shall be binding upon the granting Party’s respective
successors and assigns in accordance with its terms.

ARTICLE VI

LIABILITY OF THE PARTIES; INDEMNIFICATION

6.1 Release. Except as set forth in Section 6.2, each Party hereby releases,
discharges, and forever waives any claims against any other Party with respect
to any breach of this Agreement.

6.2 Omnibus Agreement Indemnities. The Parties hereby acknowledge and agree that
except for the rights of the Parties to terminate this Agreement pursuant to
Article VII, the indemnities set forth under the Omnibus Agreement shall be the
Parties’ exclusive remedies with

 

13



--------------------------------------------------------------------------------

respect to any breach of this Agreement. For the avoidance of doubt, except as
set forth in the Omnibus Agreement, in no event shall any Party have any
liability under this Agreement or applicable Law for any claim, damage, loss, or
liability sustained or incurred in connection with its operations with respect
to the Pennsylvania Mine Area or any breach of any provision of this Agreement.

6.3 Disclaimer. NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT TO THE
CONTRARY, NO PARTY MAKES ANY, AND EACH PARTY DISCLAIMS ANY, REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO THE PERFORMANCE OR
RESULTS OF ITS OPERATIONS OR ANY DATA OR INFORMATION PROVIDED BY SUCH PARTY
HEREUNDER.

6.4 Conspicuous. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE
LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS AGREEMENT IN ALL-CAPS
FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW.

6.5 Subsidence. Coal Party shall not be liable to Gas Party for any damages,
costs, fees, expenses, royalties, or other amounts resulting from damage to Gas
Party’s operations where such damage is caused by mine subsidence; provided,
however, Coal Party shall be liable to Gas Party for all damages, costs, fees,
expenses, royalties, or other amounts resulting from mine subsidence damage to
(a) any Protected Well, and the provisions of Section 3.3(a) shall be utilized
to determine the damages due to Gas Party as compensation for the damaged
Protected Well; and (b) any surface easements or Systems, including surface
facilities, for which Gas Party has paid for its relocation as set forth in
Section 3.3(c).

ARTICLE VII

TERM; TERMINATION

7.1 Term. Unless terminated earlier by express written agreement of the Parties,
except for those provisions of this Agreement that expressly survive expiration
or termination hereof and except for the rights and obligations under any
surface easements and/or licenses granted prior to any termination pursuant to
this Article VII, the term of this Agreement shall commence on the Execution
Date and continue in full force and effect for as long as Coal Party and Gas
Party each own and control any Coal Interests or Gas Interests, respectively,
within the Pennsylvania Mine Area (the “Term”).

7.2 Termination. Gas Party may terminate this Agreement upon written notice to
Coal Party and the CEI Subsidiaries following the occurrence of any one or more
of the following: (a) a Change of Control of CNX Coal Resources LP, a Delaware
limited partnership; (b) a sale of all or substantially all of the assets of
CTH; (c) a Change of Control of Gas Party; or (d) a sale of all or substantially
all of the assets of Gas Party. Gas Party or Coal Party may terminate this
Agreement if, within the Pennsylvania Mine Area, there are (i) no active mining
operations by Coal Party and (ii) no active gas operations by Gas Party.

 

14



--------------------------------------------------------------------------------

7.3 Effect of Termination. If this Agreement is terminated pursuant to this
Article VII, this Agreement shall be of no further force or effect, except for
the provisions of Sections 6.1, 6.2, 6.3, and 7.2, which, in each case, shall
continue in full force and effect. The termination of this Agreement shall not
relieve any Party from its obligations or liabilities arising hereunder prior to
the date of such termination.

ARTICLE VIII

MISCELLANEOUS

8.1 Assignment. (a) Neither Coal Party nor any of the CEI Subsidiaries may
Assign this Agreement or any rights or interests hereunder without the prior
written consent of Gas Party, which consent may be withheld in Gas Party’s sole
discretion and (b) Gas Party may not Assign this Agreement or any rights or
interests hereunder without the prior written consent of Coal Party, which
consent may be withheld in Coal Party’s sole discretion, unless such Assignment
is in connection with the Assignment of all or substantially all of the assets
of Gas Party; provided, however, that any Partnership Group Member may freely
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of the Partnership Group, including any
pledge or assignment to secure obligations pursuant to one or more credit
agreements, security agreements, and other security instruments with the
administrative agent, collateral agent or other agent party thereto for the
benefit of the lenders of the Partnership Group; provided, further, that no such
pledge or assignment shall release such Partnership Group Member from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Partnership Group Member as a party hereto. Any such permitted Assignment will
not relieve the assigning Party of any liability hereunder. Any Assignment of
this Agreement made in contravention of this Section 8.1 shall be void. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns. For the
avoidance of doubt, this Section 8.1 shall not be construed as limiting and
shall not limit any Party’s right to freely Assign any of the property interests
held by such Party in the Pennsylvania Mine Area, subject, however, to
Section 3.5 and Section 5.1.

8.2 Notices. For purposes of this Section 8.2, (a) each of CPCC and Conrhein
hereby appoint CTH as representative for Coal Party and to act in the name and
on behalf of each of CPCC and Conrhein, and (b) each of the CEI Subsidiaries
hereby appoints CNX Land LLC as representative for the CEI Subsidiaries and to
act in the name and on behalf of each of the CEI Subsidiaries, in each case,
with respect to the receipt and delivery of any notice or communication
hereunder. All notices and communications required or permitted to be given
under this Agreement shall be sufficient in all respects if given in writing and
delivered personally, or sent by bonded overnight courier, or mailed by U.S.
Express Mail or by certified or registered U.S. Mail with all postage fully
prepaid or by electronic mail with a PDF of the notice or other communication
attached (provided that any such electronic mail is confirmed either by written
confirmation or U.S. Express Mail), in each case, addressed to the appropriate
Person at the address for such Person as follows:

If to Coal Party:

CNX Thermal Holdings LLC

1000 CONSOL Energy Drive

Canonsburg PA, 15317

Attention: Chief Financial Officer

Email: loriritter@consolenergy.com

 

15



--------------------------------------------------------------------------------

With a copy to:

Attention: General Counsel

Email: marthawiegand@consolenergy.com

If to Gas Party:

CNX Gas Company LLC

1000 CONSOL Energy Drive

Canonsburg PA, 15317

Attention: Alex Reyes

Email: alexreyes@consolenergy.com

With a copy to:

Attention: Stephanie Gill

Email: stephaniegill@consolenergy.com

If to any CEI Subsidiary:

CNX Land LLC

1000 CONSOL Energy Drive

Canonsburg PA, 15317

Attention: Alex Reyes

Email: alexreyes@consolenergy.com

With a copy to:

Attention: Stephanie Gill

Email: stephaniegill@consolenergy.com

Any notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the U.S. Mail if received during normal business hours,
or if not received during normal business hours, then on the next Business Day,
as the case may be. Any Party may change their contact information for notice by
giving notice to the other Parties in the manner provided in this Section 8.2.

8.3 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party shall execute and deliver, or cause to be
executed and delivered,

 

16



--------------------------------------------------------------------------------

any additional documents and instruments and perform any additional acts that
may be reasonably necessary or appropriate to effectuate and perform the
provisions of this Agreement and the transactions contemplated herein.

8.4 Expenses. Except as otherwise specifically provided, all fees, costs, and
expenses incurred by the Parties in negotiating this Agreement shall be paid by
the Party incurring the same, including legal and accounting fees, costs, and
expenses.

8.5 Waiver; Rights Cumulative. Any of the terms, covenants, or conditions hereof
may be waived only by a written instrument executed by or on behalf of the Party
waiving compliance. No course of dealing on the part of any Party, or its
respective officers, employees, agents, or representatives, nor any failure by
any Party to exercise any of its rights under this Agreement shall operate as a
waiver thereof or affect in any way the right of such Party at a later time to
enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term or covenant contained in this Agreement, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term or covenant. The rights of the
Parties under this Agreement shall be cumulative, and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.

8.6 Entire Agreement; Conflicts. This Agreement, the other Related Agreements,
and the documents to be executed hereunder and thereunder, constitute the entire
agreement of the Parties and their Affiliates relating to the transactions
contemplated hereby and supersede all provisions and concepts contained in all
prior letters of intent, memoranda, agreements, or communications between the
Parties or their Affiliates relating to the transactions contemplated hereby. In
the event of a conflict between (a) the terms and provisions of this Agreement
and the terms and provisions of any Appendix hereto or (b) subject to the
following sentence, the terms and provisions of this Agreement and the terms and
provisions of any Pennsylvania Mine Complex Agreement, in each case, the terms
and provisions of this Agreement shall govern and control; provided, however,
that the inclusion of any terms and conditions in the Appendix hereto or the
Related Agreements which are not addressed in this Agreement shall not be deemed
a conflict. To the extent there is any conflict between the terms and conditions
of the Omnibus Agreement or the Contribution Agreement and the terms and
conditions of this Agreement, the Omnibus Agreement or Contribution Agreement,
as applicable, shall control.

8.7 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties and expressly identified as an amendment or
modification.

8.8 Governing Law; Jurisdiction. This Agreement shall be subject to and governed
by the laws of the State of Pennsylvania, excluding any conflicts-of-law rule or
principle that might refer the construction or interpretation of this Agreement
to the laws of another state. The Parties hereby acknowledge and agree that
Section 6.2(b) of the Omnibus Agreement shall apply to this Agreement mutatis
mutandis.

8.9 Parties in Interest. Except as expressly set forth in this Agreement,
nothing in this Agreement shall entitle any Person other than the Parties to any
Claim, cause of action, remedy, or right of any kind.

 

17



--------------------------------------------------------------------------------

8.10 Preparation of Agreement. All of the Parties and their respective counsels
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, it is the intent of the Parties that no presumption shall
arise based on the identity of the draftsman of this Agreement.

8.11 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

8.13 Memorandum. Upon request, the Parties shall execute and deliver a
memorandum with respect to this Agreement which shall be filed in the real
property records of the counties in which the assets covered by this Agreement
are located. From and after such filing, upon request from any Party, each other
Party shall execute and deliver any additions, deletions, modifications, or
supplements to such memorandum that a proposing Party may reasonably request
from time to time to cover any additions, deletions, modifications, or
supplements to this Agreement or the assets covered by this Agreement.

8.14 General Principles—Litigation. Coal Party and Gas Party anticipate that
legal issues and litigation hearings, proceedings, and appeals may arise
involving Coal Interests and Coal Gas, including ownership issues, lease
interpretation issues, title issues, and regulatory issues related thereto, all
of which are contemplated by this Section 8.14. Therefore, the basic principles
set forth below shall be followed to the extent, and only to the extent, that
Coal Party and Gas Party have a joint and not adverse interest with respect to
such Coal Interests and Coal Gas.

(a) Notice. Coal Party shall promptly notify Gas Party, and Gas Party shall
notify Coal Party, of any challenge or threat to the title of its lessor(s), or
claim of ownership to any Coal Gas, regardless of whether such challenge or
claim is oral or written.

(b) No Compromise. Gas Party shall not release, terminate, exchange, assign, or
in any manner compromise Coal Party’s claims to Coal Interests in the
Pennsylvania Mine Area without the prior written approval of Coal Party. Coal
Party shall not release, terminate, exchange, assign, or in any manner
compromise Gas Party’s claims to Coal Gas within the Pennsylvania Mine Area
without the prior written approval of Gas Party.

8.15 Confidentiality. Each Party shall keep confidential all information
obtained from any other Party which information is nonpublic and confidential or
proprietary in nature (including any information any Party specifically
designates as confidential), except as provided

 

18



--------------------------------------------------------------------------------

below, and use such information only in connection with their respective
capacities under this Agreement and for the purposes contemplated hereby. Each
Party shall be permitted to disclose such information (i) to any Affiliates,
outside legal counsel, accountants, and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, or to any Person who is a prospective purchaser of an interest
that may be subject to this Agreement, including any Coal Interest or Gas
Interest, subject to agreement of such Persons to maintain the confidentiality
thereof, (ii) to the extent required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (iii) if it
becomes publicly available other than as a result of a breach of this Agreement
or becomes available from a source not known to be subject to confidentiality
restrictions, (iv) in connection with the exercise, preservation, or protection
of any right or remedy hereunder, applicable Law, or equity, or (v) if such
other Party shall have consented to such disclosure, such consent not to be
unreasonably withheld, delayed, or conditioned.

8.16 Amendment and Restatement of Prior Agreement. The Parties hereby
acknowledge and agree that the MCSA is hereby amended and restated in its
entirety, to the extent and only to the extent of the Pennsylvania Mine Area.
Except as otherwise expressly amended and restated herein as to the Pennsylvania
Mine Area, the MCSA remains in full force and effect as to all other areas
outside the Pennsylvania Mine Area.

8.17 Choice of Law; Mediation; Submission to Jurisdiction.

(a) To resolve disputes other than those disputes governed by Schedule 3.3(a),
the Parties shall comply with the dispute resolution procedures in this
Section 8.17. This Agreement shall be subject to and governed by the laws of the
State of Pennsylvania, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state. The Parties shall inform one another promptly following the
occurrence or discovery of any item or event that shall reasonably be expected
to result in a dispute in connection with this Agreement. The Parties will
attempt to resolve any such matters prior to submitting them to Senior Officers
as contemplated by Section 8.17(b).

(b) Should a dispute arise that the Parties cannot resolve pursuant to
Section 8.17(a) within ten (10) days after being informed thereof, a Party may
deliver to the other Party written notice of the dispute with supporting
documentation as to the circumstances leading to the dispute (“Notice of
Dispute”). The Notice of Dispute shall include a schedule of the availability of
the notifying Party’s senior officers duly authorized to settle the dispute,
subject to any necessary company approvals that may be needed (“Senior
Officers”), during the 30-day period following the delivery of the Notice of
Dispute. Within seven (7) days after delivery of the Notice, the other Party
shall provide a schedule of the availability of such other Party’s Senior
Officers during the remainder of the 30-day period following the delivery of the
Notice of Dispute. Following delivery of the Senior Officers’ schedules of
availability, the Senior Officers shall meet and confer as often as they deem
reasonably necessary during the remainder of the 30-day period in good faith
negotiations to resolve the dispute amicably. The Parties in their sole
discretion may also agree to utilize the service of a mediator pursuant to a
joint engagement.

 

19



--------------------------------------------------------------------------------

(c) If the Parties cannot resolve any dispute or claim arising under this
Agreement within thirty (30) days following the receipt of the Notice of
Dispute, then no earlier than ten (10) days, nor more than sixty (60) days
following written notice to the other Parties, any Party may initiate mandatory,
non-binding mediation hereunder by giving a notice of mediation (a “Mediation
Notice”) to the other Parties to the dispute or claim. In connection with any
mediation pursuant to this Section 8.17, the mediator shall be jointly appointed
by the Parties to the dispute or claim and the mediation shall be conducted in
Canonsburg, Pennsylvania, unless otherwise agreed by the Parties to the dispute
or claim. All costs and expenses of the mediator appointed pursuant to this
Section 8.17 shall be shared equally by the Parties to the dispute or claim. The
then-current Model ADR Procedures for Mediation of Business Disputes of the
Center for Public Resources, Inc., either as written or as modified by mutual
agreement of the Parties to the dispute or claim, shall govern any mediation
pursuant to this Section 8.17. In the mediation, each Party to the dispute or
claim shall be represented by one or more Senior Officers. If a dispute or claim
has not been resolved within thirty (30) days after the receipt of the Mediation
Notice by a Party, then any Party to the dispute or claim may refer the
resolution of the dispute or claim to litigation.

(d) Subject to Section 8.17(c), to the fullest extent permitted by law, each
Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, whether in tort or contract
or at law or in equity, exclusively in any federal or state courts located in
Pittsburgh, Pennsylvania, and (i) irrevocably submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to laying venue in any
such action or proceeding in such courts, (iii) waives any objection that such
courts are an inconvenient forum or do not have jurisdiction over it, and
(iv) agrees that, to the fullest extent permitted by Law, service of process
upon it may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to it at its
address specified in Section 8.2. The foregoing consents to jurisdiction and
service of process shall not, to the fullest extent permitted by applicable Law,
constitute general consents to service of process in the State of Pennsylvania
for any purpose except as provided herein and shall not be deemed to confer
rights on any Person other than the Parties.

8.18 Coal Severance Notice (52 P.S. 1551). NOTICE—This Agreement may not sell,
convey, transfer, include, or insure the title to the coal and right of support
underneath the surface land described or referred to herein, and the owner or
owners of such coal may have the complete legal right to remove all of such coal
and, in that connection, damage may result to the surface of the land and any
house, building, or other structure on or in such land. The inclusion of this
notice does not enlarge, restrict, or modify any legal rights or estates
otherwise created, transferred, excepted, or reserved by this Agreement. THIS
NOTICE IS INSERTED HEREIN TO COMPLY WITH THE ACT of July 17, 1957, P.L. 984, § 1
as Amended 1965, Sept. 10, P.L. 505, No. 255, § 1.

8.19 “Red” Coal Notice (52 P.S. 1406.1451).

NOTICE

EACH GAS PARTY KNOWS THAT IT MAY NOT BE OBTAINING THE RIGHT OF PROTECTION
AGAINST SUBSIDENCE RESULTING FROM COAL MINING

 

20



--------------------------------------------------------------------------------

OPERATIONS AND THAT THE SURFACE USE RIGHTS AND LICENSE USE RIGHTS, AND SURFACE
EASEMENTS AND LICENSES MAY BE PROTECTED FROM DAMAGE DUE TO MINE SUBSIDENCE BY A
PRIVATE CONTRACT WITH THE OWNERS OF THE ECONOMIC INTERESTS IN THE COAL. THIS
NOTICE IS INSERTED HEREIN TO COMPLY WITH THE BITUMINOUS MINE SUBSIDENCE AND LAND
CONSERVATION ACT OF 1966, AS AMENDED 1980, OCT. 10, P.L. 874, NO. 156 § 1.

[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.

 

GAS PARTY: CNX GAS COMPANY LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Senior Vice President COAL PARTY: CNX THERMAL
HOLDINGS LLC By:

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary CONRHEIN COAL
COMPANY By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL PENNSYLVANIA COAL COMPANY
LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President and Secretary CEI SUBSIDIARIES:
CNX GAS CORPORATION By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Executive Vice President and Chief
Administrative Officer

 

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

CONSOL AMONATE FACILITY LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL AMONATE MINING COMPANY LLC
By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL BUCHANAN MINING COMPANY
LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL MINING COMPANY LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL MINING HOLDING COMPANY LLC
By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President R&PCC LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

CNX LAND LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CNX RCPC LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CNX MARINE TERMINALS INC. By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL ENERGY SALES COMPANY By:

/s/ David M. Khani

Name: David M. Khani Title: Vice President and Chief Financial Officer CNX WATER
ASSETS LLC By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Secretary CONSOL OF KENTUCKY INC. By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

HELVETIA COAL COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President ISLAND CREEK COAL COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President LAUREL RUN MINING COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President LEATHERWOOD, INC. By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President MTB LLC By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President TERRA FIRMA COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

WINDSOR COAL COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President WOLFPEN KNOB DEVELOPMENT
COMPANY By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President CONSOL OF CENTRAL
PENNSYLVANIA LLC By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President CONSOL OF OHIO LLC By:

/s/ William D. Gillenwater

Name: William D. Gillenwater Title: Vice President CNX FUNDING CORPORATION By:

/s/ Steven T. Aspinall

Name: Steven T. Aspinall Title: Vice President, Assistant Secretary and
Assistant Treasurer CONSOL FINANCIAL INC. By:

/s/ Lorraine L. Ritter

Name: Lorraine L. Ritter Title: Vice President, Assistant Secretary and
Assistant Treasurer

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

CONSOL OF CANADA INC. By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President CONSOL ENERGY CANADA LTD. By:

/s/ David M. Khani

Name: David M. Khani Title: Vice President CARDINAL STATES GATHERING COMPANY By:

/s/ Timothy C. Dugan

Name: Timothy C. Dugan Title: Representative By:

/s/ J. Michael Onifer

Name: J. Michael Onifer Title: Representative CNX COAL RESOURCES LP By:

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary CNX COAL RESOURCES
GP LLC By:

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary CNX COAL RESOURCES
OPERATING LLC By:

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

The Party set forth below hereby executes this Agreement as of the Execution
Date solely with respect to its acknowledgement and agreement with the
provisions of Section 8.16.

 

CONSOL ENERGY INC. By:

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Executive Vice President and Chief
Administrative Officer

 

[Signature Page to Cooperation and Safety Agreement]



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“Affiliate” as to Gas Party shall mean any entity, excluding CONE Gathering LLC,
the CEI Subsidiaries, Coal Party, CPCC, Conrhein, CNX Coal Resources LP, CNX
Coal Resources GP LLC, and CNX Coal Resources Operating LLC (i) which directly
or indirectly controls, is controlled by, or is under common control with such
Gas Party, (ii) which beneficially owns or holds ten percent (10%) or more of
any class of the voting or other equity interests of Gas Party, or (iii) in
which ten percent (10%) or more of any class of the voting or other equity
interests is beneficially owned or held, directly or indirectly, by Gas Party.
For purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise. “Affiliate” as to Coal Party shall mean CNX Coal
Resources LP, CNX Coal Resources GP LLC, and CNX Coal Resources Operating LLC.
“Affiliate” as to the CEI Subsidiaries shall mean any of the CEI Subsidiaries.

“Agreement” has the meaning set forth in the preamble.

“Annual Coal Development Plan” has the meaning set forth in Section 4.2(b)(i).

“Annual Gas Development Plan” has the meaning set forth in Section 4.2(b)(ii).

“As-Built Construction Drawings” shall mean drawings prepared at the end of a
construction project depicting the structures, facilities, or improvements as
actually built and/or installed.

“Assignment” means any sale, conveyance, transfer, assignment, lease, sublease,
mortgage, encumbrance, or other disposition of interest, whether voluntarily or
indirectly by operation of Law or otherwise (including by merger or sale of
equity interests); provided, however, “Assignment” shall not include an
encumbrance created pursuant to any borrowing arrangement entered into by a
Party with an unaffiliated Third Party. The term “Assign” shall be construed
accordingly.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Capture” shall mean to collect, use, produce, treat (if necessary), process (if
necessary), transport, store (if necessary), market, and sell Gas that is
available from any Well.

“CEI” has the meaning set forth in the preamble to this Agreement.

“CEI Subsidiaries” has the meaning set forth in the preamble to this Agreement.

“Change of Control” means CEI ceases to control, directly or indirectly, as to
the Person at issue. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the general partner of the Person at
issue, whether through ownership of voting securities, by contract or otherwise.

 

APPENDIX I

PAGE 1



--------------------------------------------------------------------------------

“Claim” shall mean any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges, and expenses (including
reasonable out-of-pocket fees and attorneys’ fees), whether direct or indirect,
arising out of or as a consequence of a given transaction or occurrence.

“Coal Area” has the meaning set forth in Section 3.1.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity produced or emitted from
coalbeds or coal formations and seams and any related, associated, or adjacent
rock material or strata. For the avoidance of doubt, the term “Coal Gas” shall
expressly include all substances commonly known as “coalbed methane,” “coal mine
methane,” and “gob gas.”

“Coal Interests” shall mean all of Coal Party’s interests in the Pennsylvania
Mine Area, whether acquired prior to or after the Execution Date.

“Coal Notice” has the meaning set forth in Section 3.5(a).

“Coal Party” has the meaning set forth in the preamble to this Agreement.

“Coal Party Option” has the meaning set forth in Section 3.5(b).

“Coal Party Representative” has the meaning set forth in Section 4.1(a).

“Conrhein” has the meaning set forth in the preamble to this Agreement.

“Contribution Agreement” means that certain Contribution Agreement by and among
CPCC, Conrhein, and CTH, dated as of June 22, 2015.

“Coordination Committee” has the meaning set forth in Section 4.1(a).

“CPCC” has the meaning set forth in the preamble to this Agreement.

“CTH” has the meaning set forth in the preamble to this Agreement.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Existing Permits/Agreements” means those (i) permits issued by any Governmental
Authority and/or agreements that create and/or burden any of the Coal Interests,
including any listed on or described in Exhibit G attached hereto; (ii) all
instruments of record, including any coal, mining, gas, midstream, and surface
use rights or easements heretofore granted pursuant to any of the agreements
referenced on or described in Exhibit G attached hereto and as such agreement
may be amended from time to time in the sole discretion of the parties to such
agreements; (iii) any coal, mining, gas, midstream and surface use rights or
easements heretofore

 

APPENDIX I

PAGE 2



--------------------------------------------------------------------------------

granted to or exercised by any Person pursuant to any of the agreements
referenced on or described in Exhibit G attached hereto and as such agreements
may be amended from time to time in the sole discretion of the parties to such
agreements, whether or not such rights or easements are recorded; and (iv) any
other coal, mining, gas, midstream, and surface use rights heretofore granted,
excepted, or leased that are apparent on an inspection of the property overlying
the Pennsylvania Mine Area or recited in prior agreements, plans, or
instruments, whether or not recorded.

“Gas” shall mean any natural gas and constituents thereof that can be extracted
and produced from a Well by conventional or unconventional means and includes
Coal Gas. For purposes of this Agreement, “Gas” shall include oil and any other
liquid or liquefiable hydrocarbons produced from a Well.

“Gas Assets” shall mean the Gas Units, Wells, Well sites, and all associated
facilities, including Gas Reserves and Systems within the Pennsylvania Mine
Area.

“Gas Interests” has the meaning set forth in the recitals to this Agreement.

“Gas Notice” has the meaning set forth in Section 3.5(b).

“Gas Party” has the meaning set forth in the preamble to this Agreement.

“Gas Party Option” has the meaning set forth in Section 3.5(a).

“Gas Party Representative” has the meaning set forth in Section 4.1(a).

“Gas Reserves” shall mean and include proved developed oil and gas reserves and
proved undeveloped oil and gas reserves as defined by SEC Regulation S-X, Rule
4-10(a), or any replacement or modification thereof.

“Gas Unit” shall mean a “drilling unit,” as that term is commonly used in the
Gas business, within the Pennsylvania Mine Area (i) established or prescribed by
field rules or other regulatory order or (ii) otherwise designated by Gas Party.

“Governmental Authority” means any federal, state, local, municipal, tribal, or
other government; any governmental, regulatory, or administrative agency,
commission, body, or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power; and any court or governmental tribunal, including any tribal
authority, having or asserting jurisdiction.

“Grantee” has the meaning set forth in Section 5.3.

“Grantor” has the meaning set forth in Section 5.3.

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

 

APPENDIX I

PAGE 3



--------------------------------------------------------------------------------

“License” has the meaning set forth in Section 5.6.

“License Request” has the meaning set forth in Section 5.6.

“License Use Rights” has the meaning set forth in Section 5.5.

“MCSA” has the meaning set forth in Section 4.2(a).

“Mediation Notice” has the meaning set forth in Section 8.17(c).

“Non-Coal Area” has the meaning set forth in Section 3.2.

“Non-Protected Well” has the meaning set forth in Section 3.1(c).

“Non-Well Facility” has the meaning set forth in Section 3.3(c).

“Notice of Dispute” has the meaning set forth in Section 8.17(b).

“Omnibus Agreement” means that certain Omnibus Agreement dated as of the
Execution Date by and among CONSOL Energy Inc., a Delaware corporation, the CNX
Coal Resources GP LLC, CNX Coal Resources LP and the other parties thereto, as
may be amended, revised, supplemented or otherwise modified from time to time.

“Operating Agreement” means that certain Operating Agreement dated as of the
Execution Date by and among CTH, CPCC, and Conrhein, as may be amended, revised,
supplemented or otherwise modified from time to time.

“Operating Committee” has the meaning set forth in that certain Pennsylvania
Mine Complex Operating Agreement by and among CPCC, Conrhein, and CTH, dated as
of the Execution Date.

“Partnership” means CNX Coal Resources LP, a Delaware limited partnership.

“Partnership Group” means the Partnership and its Subsidiaries. Each of the
Partnership and its Subsidiaries shall be a “Partnership Group Member.”

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Pennsylvania Mine Area” has the meaning set forth in the recitals to this
Agreement.

“Pennsylvania Mine Complex” has the meaning set forth in the recitals to this
Agreement.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.

“Protected Well” has the meanings set forth in Section 3.1(c).

 

APPENDIX I

PAGE 4



--------------------------------------------------------------------------------

“Related Agreements” has the meaning set forth in the Omnibus Agreement.

“Requesting Party” has the meaning set forth in Section 2.5.

“Senior Officers” has the meaning set forth in Section 8.17(b).

“Stimulate” or “Stimulation” shall mean the artificial fracture or stimulation
of geological zones or strata to enhance Gas production.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Subsidiary Surface Rights” has the meaning set forth in the recitals to this
Agreement.

“Surface Easement Request” has the meaning set forth in Section 5.2(a).

“Surface Sale Notice” has the meaning set forth in Section 5.1.

“Surface Use Rights” has the meaning set forth in Section 5.1.

“System” shall mean all equipment within the Pennsylvania Mine Area that is
necessary to Capture Gas produced from any Well, including compressors, treating
facilities, storage facilities, processing plants, and gathering or
transportation lines, but excluding equipment needed merely to vent Gas.

“Term” has the meaning set forth in Section 7.1.

“Third Party” means any Person which is not an Affiliate of a Party.

“Well” shall mean a Gas Party well that is, or will be, drilled and permitted,
or later permitted, at Gas Party’s discretion for the commercial production of
Gas by conventional or unconventional means.

 

APPENDIX I

PAGE 5



--------------------------------------------------------------------------------

Exhibit A

Pennsylvania Mine Area

 

LOGO [g15080g51s06.jpg]

 

EXHIBIT A – PAGE 1



--------------------------------------------------------------------------------

Exhibit B

Insurance Requirements

 

GENERAL LIABILITY

(Comprehensive or Commercial Insurance)

For bodily injury and property damage, including, without limitation,
Products/Completed Operations, Independent Contractors, Contractual Liability,
and Property Operations: $1,000,000 combined single limit per occurrence.

WORKERS’ COMPENSATION

Workers Compensation insurance for statutory limits or evidence that a party is
a qualified self-insurer in accordance with the applicable jurisdiction, and
employer’s liability insurance with limits of: $1,000,000 Bodily Injury by
Accident each Accident $1,000,000 Policy Limit for Bodily Injury by Disease
$1,000,000 Bodily Injury by Disease each Employee

COMMERCIAL AUTOMOBILE

For bodily injury and property damage covering owned, non-owned and hired
automobiles with at least: $1,000,000 combined single limit per occurrence.

UMBRELLA/EXCESS LIABILITY

For (bodily injury and property damage) with contractual liability insurance to
cover liability assumed under this Agreement, with at least $9,000,000 combined
single limit per occurrence, Which must extend over and above the required
Comprehensive or Commercial General Liability, Employer’s Liability, and
Automobile Bodily Injury and Property Damage Liability limits

ADDITIONAL INSURED(S)

Gas Party shall be named as additional insureds on all liability insurance
specified above required of Coal Party, and Coal Party shall be named as
additional insured on all liability insurance specified above required of the
Gas Party.

POLICY REQUIREMENTS

All insurance policies shall be (i) primary and non-contributory, with the
exception of the Umbrella/Excess Liability coverage; (ii) include a waiver of
subrogation against any other Party where permitted by Law; (iii) maintained
without interruption from the Execution Date until the end of the Term; and
(iv) issued by insurance companies having an A.M. Best rating of at least A-VII
or better, or equivalent rating from other financial rating organizations, and
authorized to do business in the state

 

EXHIBIT B – PAGE 1



--------------------------------------------------------------------------------

where the property is located. All policies of insurance shall include a written
undertaking from the insurer to notify all insureds and additional insureds in
accordance with policy provisions prior to cancellation of coverage.

CERTIFICATE OF INSURANCE

Upon request, the Gas Party shall issue to Coal Party and Coal Party shall issue
to Gas Party certificates of insurance or evidence of self-insurance (only to
the extent permitted above) satisfying the foregoing insurance requirements and
any self-insurance. The certificates of insurance, both current and renewals,
shall be provided to the respective Parties from time to time upon request.

 

EXHIBIT B – PAGE 2



--------------------------------------------------------------------------------

Exhibit C

Shared Information

Gas Party will make well related data from drilling and completion operations
for both protected and non-protected wells available to Coal Party. Gas Party
may acquire any of the following data that is provided through commercially
available oil and gas services:

 

  •   Deviation surveys.

 

  •   Mud logs.

 

  •   Cement bond logs

 

  •   Commercially available logs that may or may not include gamma ray, neutron
density, induction, image, sonic, latter, spontaneous potential, and specialty
logs.

 

  •   Geosteering logs and reports.

 

  •   Core that may be acquired by rotary sidewall or full coring.

 

  •   Vertical seismic profile.

 

  •   Diagnostic fracture injection tests.

 

  •   Pressure build up tests.

 

  •   Microseismic data and interpreted reports.

 

  •   2D or 3D seismic across the drilling area.

 

EXHIBIT C – PAGE 1



--------------------------------------------------------------------------------

Exhibit D

Leasehold Release Provisions

If Coal Party or Gas Party wishes to release, surrender, terminate, or permit
the termination or expiration of any Third Party leasehold in which the other
has an interest, such Party shall provide forty-five (45) days prior written
notice to the other Party prior to such release, surrender, or termination of
any Third Party leasehold or prior to permitting the termination or expiration
of any Third Party leasehold. The Party receiving notice (the “Receiving Party”)
of such release, surrender, termination or expiration shall have forty-five
(45) days from its receipt of such notice to elect to have the other Party
(i) assign its interest in such Third Party leasehold (if such Third Party
leasehold is assignable) or (ii) maintain, extend, renew or otherwise preserve
such interest as permitted under the applicable instruments, and if the
Receiving Party elects either (i) or (ii), such Receiving Party shall assume in
writing all obligations with respect to such interest at its sole risk, cost and
expense. If the Receiving Party fails to respond within such forty-five (45) day
period following its receipt of such notice, such Party shall have waived its
right to, and shall be deemed to have elected not to, have such Third Party
leasehold interest assigned or maintained, extended, renewed or otherwise
preserved.

 

EXHIBIT D – PAGE 1



--------------------------------------------------------------------------------

Exhibit E

Non-Protected Wells

 

LOGO [g15080g14z63.jpg]

 

EXHIBIT E – PAGE 1



--------------------------------------------------------------------------------

LOGO [g15080g77f79.jpg]

 

EXHIBIT E – PAGE 2



--------------------------------------------------------------------------------

LOGO [g15080g00z74.jpg]

 

EXHIBIT E – PAGE 3



--------------------------------------------------------------------------------

LOGO [g15080g91t39.jpg]

 

EXHIBIT E – PAGE 4



--------------------------------------------------------------------------------

Exhibit F

Protected Wells

 

 

LOGO [g15080g73n14.jpg]

 

EXHIBIT F – PAGE 1



--------------------------------------------------------------------------------

LOGO [g15080g43c59.jpg]

 

EXHIBIT F – PAGE 2



--------------------------------------------------------------------------------

Exhibit G

Existing Permits/Agreements

 

A. Existing Agreements

 

  1. Surface Use Agreement, dated September 30, 2011, by and among CNX Gas
Company LLC, Braxton-Clay Land and Minerals, Inc., CNX Land LLC
(successor-by-merger to CNX Land Resources Inc.), CNX Marine Terminals Inc.,
Conrhein Coal Company, Consol Pennsylvania Coal Company LLC, CONSOL Mining
Company LLC (successor in interest to Consolidation Coal Company, Eighty-Four
Mining Company, Keystone Coal Mining Company, McElroy Coal Company, Mon River
Towing, Inc., and Southern Ohio Coal Company), Fairmont Supply Company, Helvetia
Coal Company, Island Creek Coal Company, Laurel Run Mining Company, Leatherwood,
Inc., Nicholas-Clay Land & Mineral, Inc., CNX RCPC LLC (successor-by-merger to
Reserve Coal Properties Company), R&PCC LLC (successor-by-merger to Rochester &
Pittsburgh Coal Company), Terra Firma Company, Terry Eagle Limited Partnership,
Windsor Coal Company, Wolfpen Knob Development Company, and CONE Gathering LLC.

 

  a. First Amendment to Surface Use Agreement, dated effective October 26, 2013.

 

  b. Second Amendment to Surface Use Agreement, dated effective November 15,
2013.

 

  c. Corrective Addendum to Second Amendment to Surface Use Agreement, dated
effective November 15, 2013.

(such Surface Use Agreement, as amended and corrected, the “CONE SUA”)

 

  2. Surface Use Agreement, dated September 30, 2011, by and among CNX Gas
Company LLC, Braxton-Clay Land and Minerals, Inc., CNX Land LLC
(successor-by-merger to CNX Land Resources Inc.), CNX Marine Terminals Inc.,
Conrhein Coal Company, Consol Pennsylvania Coal Company LLC, CONSOL Mining
Company LLC (successor in interest to Consolidation Coal Company, Eighty-Four
Mining Company, Keystone Coal Mining Company, McElroy Coal Company, Mon River
Towing, Inc., and Southern Ohio Coal Company), Fairmont Supply Company, Helvetia
Coal Company, Island Creek Coal Company, Laurel Run Mining Company, Leatherwood,
Inc., Nicholas-Clay Land & Mineral, Inc., CNX RCPC LLC (successor-by-merger to
Reserve Coal Properties Company), R&PCC LLC (successor-by-merger to Rochester &
Pittsburgh Coal Company), Terra Firma Company, Terry Eagle Limited Partnership,
Windsor Coal Company, Wolfpen Knob Development Company, and Noble Energy, Inc.

 

  a. First Amendment to Surface Use Agreement, dated effective October 26, 2013.

 

  b. Second Amendment to Surface Use Agreement, dated effective November 15,
2013.

 

  c. Corrective Addendum to Second Amendment to Surface Use Agreement, dated
effective November 15, 2013.

 

EXHIBIT G – PAGE 1



--------------------------------------------------------------------------------

(such Surface Use Agreement, as amended and corrected, the “CNX/NBL SUA”)

 

  3. Agreement, dated December 1, 1993, between Columbia Gas Transmission
Corporation and CONSOL Pennsylvania Coal Company LLC (successor in interest to
Consol Pennsylvania Coal Company, as a signatory and successor-by-merger to
Nineveh Coal Company and Greenon Coal Company).

 

  a. Majorsville-Heard Storage Complex Letter Agreement, dated December 1, 1993,
between Consolidation Coal Company, Enlow Fork Mining Company, and Conrhein Coal
Company, and Columbia Gas Transmission Corporation.

 

  b. Amendment to the Agreement, dated July 27, 2009, between CONSOL
Pennsylvania Coal Company, Columbia Gas Transmission Corporation, CNX Gas
Company LLC, and NiSource Energy Venture, LLC.

 

  c. Storage Complex Agreement, dated December 19, 2014, between CONSOL
Pennsylvania Coal Company LLC (f/n/a Consol Pennsylvania Coal Company), CNX Gas
Company LLC, Conrhein Coal Company, CONSOL Energy Inc., and Murray Energy
Corporation.

 

  d. Reference to this Agreement includes any additional agreement(s) between
any or all of the parties hereto on or prior to the date of this Amended and
Restated Master Cooperation and Safety Agreement.

 

  4. Surface Use Agreement, dated and effective December 5, 2013, between CNX
Land LLC, Conrhein Coal Company, Consol Pennsylvania Coal Company LLC, Laurel
Run Mining Company, CNX RCPC LLC, R&PCC LLC, Wolfpen Knob Development Company,
CONSOL Mining Company LLC, Ohio Valley Resources, Inc., Consolidation Coal
Company, McElroy Coal Company, Eighty-Four Mining Company, Keystone Coal Mining
Corporation, Mon River Towing, Inc., Twin Rivers Towing Company, CCC RCPC LLC
and CCC Land Resources LLC (the “MEC SUA”).

 

  5. Joint Cooperation Agreement, dated January 20, 2011, between Dominion
Transmission, Inc. and CONSOL Energy Inc. and its coal mining subsidiaries and
affiliates.

 

  6. Agreement with Respect to Mine through of Existing and New CBM Wells, dated
January 16, 2009, between CONSOL Energy Inc. and CNX Gas Company LLC.

 

  7. Amended and Restated Limited Liability Company Agreement of CONE Gathering
LLC, dated September 30, 2011, between CNX Gas Company and Noble Energy, Inc.

 

EXHIBIT G – PAGE 2



--------------------------------------------------------------------------------

  8. Confidential Settlement Agreement, dated December 20, 2006, between Texas
Eastern Transmission, L.P., Consol Pennsylvania Coal Company, in its own right
and as successor by merger to Greenon Coal Company, Conrhein Coal Company.

 

  a. Amendment to Confidential Settlement Agreement, dated December 18, 2007.

 

  9. Confidential Settlement Agreement, dated January 20, 2005, between Texas
Eastern Transmission, L.P., Consol Pennsylvania Coal Company, in its own right
and as successor by merger to Greenon Coal Company, Conrhein Coal Company.

 

  a. Mining Restriction Covenant, dated February 2, 2005.

 

  b. First Amendment to Confidential Settlement Agreement, dated December 15,
2015.

 

  10. Confidential Settlement Agreement, dated November 12, 1997, between Texas
Eastern Transmission Corporation and Consol Pennsylvania Coal Company.

 

  11. Agreement (Martinez #1H), dated December 7, 2011, CONSOL Pennsylvania Coal
Company LLC and Trans Energy, Inc.

 

  12. Agreement (Martinez #2H), dated December 7, 2011, between CONSOL
Pennsylvania Coal Company LLC and Trans Energy, Inc.

 

  13. Agreement (Woodruff #1H), dated May 4, 2011, between CONSOL Pennsylvania
Coal Company LLC (f/k/a Consol Pennsylvania Coal Company) and Trans Energy, Inc.

 

  14. Agreement (Woodruff #2H), dated July 12, 2013, between CONSOL Pennsylvania
Coal Company LLC (f/k/a Consol Pennsylvania Coal Company) and Trans Energy, Inc.

 

  15. Well Agreement (Doman #1H), dated September 28, 2011, between CONSOL
Pennsylvania Coal Company LLC and Trans Energy, Inc.

 

  16. Undated Well Agreement (Doman #2H) between CONSOL Pennsylvania Coal
Company LLC and Trans Energy, Inc.

 

  17. Substation and Power Line Agreement, dated and effective December 5, 2013,
between Consolidation Coal Company and Consol Pennsylvania Coal Company LLC.

 

  18. 13 Conservation Easement Agreements, each dated February 12, 2015, between
First Pennsylvania Resource, L.L.C., and Consol Pennsylvania Coal Company LLC,
formerly Consol Pennsylvania Coal Company and successor-by-merger to each of
Greenon Coal Company and Rheinbraun U.S. Corporation.

 

EXHIBIT G – PAGE 3



--------------------------------------------------------------------------------

  19. Subordination Agreement (CONE), dated February 18, 2015, between CNX Gas
Company LLC, Consol Pennsylvania Coal Company LLC, CONE Gathering LLC, CONE
Midstream DevCo I LP, and First Pennsylvania Resource, L.L.C.

 

  20. Settlement Agreement and Release, dated March 8, 2013, between the
Commonwealth of Pennsylvania, acting by and through the Department of
Conservation and Natural Resources and the Department of Environmental
Protection, and CONSOL Energy Inc., and Consol Pennsylvania Coal Company LLC.

 

  21. Subordination Agreement (NOBLE), dated February 12, 2015, between (a) CNX
Gas Company LLC, Braxton-Clay Land and Minerals, Inc., CNX Land LLC
(successor-by-merger to CNX Land Resources Inc.), CNX Marine Terminals Inc., CNX
Water Assets LLC, CONE Gathering LLC, Conrhein Coal Company, CONSOL Pennsylvania
Coal Company LLC, Helvetia Coal Company, Island Creek Coal Company, Laurel Run
Mining Company, Leatherwood, Inc., Nicholas-Clay Land & Mineral, Inc., CNX RCPC
LLC (successor-by-merger to Reserve Coal Properties Company), R&PCC LLC
(successor-by-merger to Rochester & Pittsburgh Coal Company), Terra Firma
Company, Terry Eagle Limited Partnership, Windsor Coal Company, Wolfpen Knob
Development Company, CONSOL Mining Company LLC (successor-in-interest to Former
CONSOL Entities), (b) Noble Energy, Inc., and (c) First Pennsylvania Resource,
L.L.C.

 

  22. Master Subsidence Agreement, dated effective July 1, 2011, between Range
Resources-Appalachia, LLC, CONSOL Mining Company LLC (successor in interest to
Consolidation Coal Company), and CNX RCPC LLC (successor-by-merger to Reserve
Coal Properties Company).

 

  23. Rail Crossing and Pipeline Right-of-Way Agreement, dated July 1, 2011,
between CONSOL Mining Company LLC (successor in interest to Consolidation Coal
Company), CNX RCPC LLC (successor-by-merger to Reserve Coal Properties Company),
and Range Resources-Appalachia, LLC.

 

  24. Master Agreement, dated January 16, 2009, among CONSOL Mining Company LLC
(successor in interest to Consolidation Coal Company), CNX RCPC LLC
(successor-by-merger to Reserve Coal Properties Company), CONSOL Pennsylvania
Coal Company LLC, Conrhein Coal Company, and Foundation Coal Resources
Corporation, Pennsylvania Land Holdings Corporation, River Processing
Corporation, and CNX Gas Company LLC (the “Foundation Master Agreement”).

 

EXHIBIT G – PAGE 4



--------------------------------------------------------------------------------

  25. Closing Land Letter Agreement (MEC), dated December 5, 2013, between
CONSOL Energy Inc., Ohio Valley Resources, Inc., Consolidation Coal Company and
Murray Energy Corporation.

 

  26. Mining and Oil and Gas Rights Cooperation Agreement, dated January 16,
2009, by and among CONSOL Mining Company LLC (successor in interest to
Consolidation Coal Company), CNX RCPC LLC (successor-by-merger to Reserve Coal
Properties Company), Consol Pennsylvania Coal Company LLC, Conrhein Coal
Company, Leatherwood, Inc., and Foundation Coal Resources Corporation and
Pennsylvania Land Holdings Corporation (the “Foundation Cooperation Agreement”).

 

  27. Adverse Coal Tracts Agreement, dated January 16, 2009, between CONSOL
Mining Company LLC (successor in interest to Consolidation Coal Company), CNX
RCPC LLC (successor-by-merger to Reserve Coal Properties Company), Consol
Pennsylvania Coal Company LLC, Conrhein Coal Company, and Foundation Coal
Resources Corporation and Pennsylvania Land Holdings Corporation, and CNX Gas
Company LLC (the “Foundation Adverse Coal Tract Agreement”).

 

  28. Memorandum of Understanding (Pennsylvania), dated May 22, 2009, between
Consol Energy Inc. and Columbia Gas Transmission.

 

  29. Memorandum of Understanding (West Virginia), dated November 29, 2010,
between Consol Energy Inc. and Columbia Gas Transmission.

 

  30. Unexecuted Conservation Easement, between Consol Pennsylvania Coal Company
LLC and the Western Pennsylvania Conservancy.

 

B. Existing Permits

The permits shall include those permits specifically set forth on this Exhibit
G, as well as any other active, submitted, pending, and proposed or amended oil
and gas Well permits or other permits for other activities or operations within
the Pennsylvania Mine Area, including those of Third Parties, as of the
Execution Date.

 

EXHIBIT G – PAGE 5



--------------------------------------------------------------------------------

Schedule 1

CEI Subsidiaries

CNX Gas Corporation

CONSOL Amonate Facility LLC

CONSOL Amonate Mining Company LLC

CONSOL Buchanan Mining Company LLC

CONSOL Mining Company LLC

CONSOL Mining Holding Company LLC

R&PCC LLC

CNX Land LLC

CNX RCPC LLC

CNX Marine Terminals Inc.

CONSOL Energy Sales Company

CNX Water Assets LLC

CONSOL of Kentucky Inc.

Helvetia Coal Company

Island Creek Coal Company

Laurel Run Mining Company

Leatherwood, Inc.

MTB LLC

Terra Firma Company

Windsor Coal Company

Wolfpen Knob Development Company

CONSOL of Central Pennsylvania LLC

CONSOL of Ohio LLC

CNX Funding Corporation

CONSOL Financial Inc.

CONSOL of Canada Inc.

CONSOL Energy Canada Ltd.

Cardinal States Gathering Company

CNX Coal Resources LP

CNX Coal Resources GP LLC

CNX Coal Resources Operating LLC

 

SCHEDULE 1 – PAGE 1



--------------------------------------------------------------------------------

Schedule 3.3(a)

Valuation Formula

Part I - Lost Reserves Producing Well:

 

  1) Wells that are classified as a Protected Well will utilize a valuation
amount based on the present value, discounted at eight percent (8%) from the
most recent Reserves Database prior to the Protected Well being taken out of
production (the “Producing Well Valuation Amount”). This will be based on the
current forecast along with current future pricing at current operating costs
with a three percent (3%) escalation and will have a valuation date equal to the
first calendar day of the first month after the month in which such Protected
Well is taken off production.

 

  2) The commodity pricing to be used in determining the Producing Well
Valuation Amount shall be the most current NYMEX Strip for gas and oil. The
price for condensate liquids and natural gas liquids will be eighty percent
(80%) and fifty percent (50%), respectively of the NYMEX Strip Oil Pricing. The
NYMEX Strip Pricing is used for five (5) years and escalated at three percent
(3%) thereafter, and adjusted for basis and hydrocarbon quality (gas BTU/Mcf).

Part II – Underlying Lease / Undeveloped Well:

The Parties agree that Gas Party shall be entitled to compensation with respect
to a lease or leases underlying a Protected Well which is required to be plugged
and abandoned pursuant to Section 3.3 if, and only if, the following conditions
are met (the “Lease Compensation Conditions”):

 

  1) The lease(s) underlying such Protected Well which is to be plugged and
abandoned pursuant to Section 3.3(a), will, even after making any available
delay rentals or shut-in payments, be lost due to such plugging and abandonment
(such lease(s), the “Underlying Lease(s)”);

 

  2) Gas Party is not able to drill another Well, paid for by the Coal Party, on
the Underlying Lease which would hold such Underlying Lease while Coal Party’s
operations are preventing Gas Party from conducting operations on such
Underlying Lease (such period of time, the “P&A Period”);

 

  3) Gas Party is not able to pool all or any portion of such Underlying Lease
with any adjacent lands and/or an adjacent unit in order to hold the Underlying
Lease by production during the P&A Period; and

 

  4) The Underlying Lease is actually lost as a result of the plugging and
abandonment of the related Protected Well pursuant to Section 3.3(a).

 

SCHEDULE 3.3(A) – PAGE 1



--------------------------------------------------------------------------------

If the Lease Compensation Conditions are met with respect to an Underlying
Lease, Coal Party which requested the relocation of the Protected Well located
on such Underlying Lease shall compensate Gas Party for such Underlying Lease
through the payment to such Gas Party of the mutually agreed fair market value
of such Underlying Lease (the “Lease Compensation Amount”).

The Gas Party will calculate the Lease Compensation Amount as outlined below.

 

  1) Leases lost as a result of a Protected Well being plugged and abandoned
will utilize a valuation amount based on the present value, discounted at twelve
percent (12%) from the most recent type curves (the “Underlying Lease Valuation
Amount”). The type curves will be utilized for all potential formations at a
seven thousand foot lateral length. The Underlying Lease Valuation Amount will
be based on current future pricing at current operating costs with a three
percent (3%) escalation.

 

  2) Valuation date equal to the first calendar day of the first month after the
month in which such Protected Well is taken off production. Production and
cashflows will begin assuming the well is turned-in-iine 2 years after the
valuation date.

 

  3) Capital estimates will be based upon the most recent budget update
associated with the seven thousand foot type curve for the area and formations.

 

  4) The commodity pricing to be used in determining the Underlying Lease
Valuation Amount shall be the most current NYMEX Strip for gas and oil. The
price for condensate liquids and natural gas liquids will be eighty percent
(80%) and fifty percent (50%), respectively of the NYMEX Strip Oil Pricing. The
NYMEX Strip Pricing is used for five (5) years and escalated at three percent
(3%) thereafter, and adjusted for basis and hydrocarbon quality (gas BTU/Mcf).

 

  5) The Underlying Lease Valuation Amount as calculated from the above steps
will be divided by the appropriate drainage area as defined by the type curves.
This allows a determination of the per acre Lease Compensation Amount. The net
acres for the lost lease is then multiplied by the per acre Lease Compensation
Amount to determine a total Lease Compensation Amount.

 

SCHEDULE 3.3(A) – PAGE 2



--------------------------------------------------------------------------------

Schedule 3.6

Drilling Procedures

The following procedures will be followed when drilling Wells in the Coal Area:

(a) Gas Party will plan and execute drilling operations in accordance with
applicable Laws.

(b) Gas Party will immediately notify Coal Party should drilling operations lose
circulation, have significant loss of pressure, have a casing failure, or suffer
any other catastrophic event that occurs during drilling operations or during
the life of the Well.

(c) Gas Party will provide Coal Party with written notification at least 5
business days prior to the commencement of Well drilling activities to provide
sufficient time for Coal Party to verify that the surveyed location of the
proposed Well is the same as the permitted location.

(d) Gas Party and Coal Party shall establish and maintain a base survey control
to assure that Well drilling activities are conducted at the proper location in
accordance with the terms of this Agreement. Gas Party will notify Coal Party of
the Well location prior to commencement of the Well drilling activities. Gas
Party and Coal Party will each be responsible for the associated costs of their
respective surveying work.

(e) For Well drilling operations in the Coal Area, Gas Party will use water,
water sprays, drilling soap, or other drilling fluids approved by Coal Party
while drilling from the surface casing, if surface casing is installed in the
Well, until the coal protection casing is effectively installed and cemented to
the surface.

(f) Upon completion of drilling at 30 feet above the top of the coal seam, Gas
Party will perform a deviation survey that includes gyroscopic reading within
100 feet of the top of the coal formation by an independent, qualified well
service provider, which will determine the approximate location of the bottom of
the wellbore. Gas Party will notify Coal Party of the deviation survey results
before continuation of drilling.

(g) In the active mine area only, should the well deviation survey determine
that the well is within 1% of the required area, Coal Party will notify Gas
Party that all personnel have exited the mine area before drilling resumes.
After notification is received that all personnel have exited the mine, Gas
Party may continue drilling down to and through the active coal seam to a
minimum of 10 feet below the bottom of the coal formation.

(h) In the active mine area, Gas Party will cease drilling operations should
drilling lose circulation within the range of 30 feet above to 10 feet below the
coal formation, and plug the Well with cement to surface. Gas Party will provide
all records and certified results of the deviation survey to the Coal Party.

 

SCHEDULE 3.6– PAGE 1



--------------------------------------------------------------------------------

(i) In the active mine area, Gas Party will execute operations within the Well
to correct deviation greater than 1%, as determined by the deviation survey, to
assure the Well penetrates through the coal formation within the required 1%
deviation. If Gas Party is unable to drill the Well through the coal formation
within the 1% deviation limit, Gas Party will plug the Well with cement to
surface.

(j) Gas Party will perform methane testing every 20 minutes while drilling
within the range of 30 feet above to 10 feet below the coal formation. Drilling
operations will cease should methane levels exceed 1% and procedures to reduce
methane levels below 1% will commence.

 

SCHEDULE 3.6– PAGE 2